Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed September 23, 2020, is a reissue of U.S. Patent 10,080,801 (hereafter the '801 patent), which issued from U.S. application Serial No. 14/508,719 (the ‘719 application) with claims 1-35 on September 25, 2018.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-12, 14-19, 21-26, 28-33 and 35-41 directed to an oral dosage form.  Claims 1 and 8, as presented in the amendment of 11/11/2022, are representative.
1. (Twice Amended)  An oral dosage form in the form of a capsule which comprises: 1) Compound A of the following structure:

    PNG
    media_image1.png
    192
    185
    media_image1.png
    Greyscale

or a pharmaceutically acceptable prodrug, salt, solvate, hydrate, clathrate, stereoisomer, tautomer, or racemic mixtures thereof, at an amount of about 0.1 to about 3 weight percent of the total weight of the dosage form; 2) a carrier or excipient at an amount of about 90 to about 99.9 weight percent of total weight of the oral dosage form, wherein the carrier or excipient is a mixture of starch and lactose, and wherein the weight ratio of lactose to starch in the oral dosage form is [about 3:1] from 2.1:1 to 3.9:1; and 3) a lubricant at an amount of 0.01 to 1 weight percent of total weight of the oral dosage form, wherein the lubricant is stearic acid.

8. (Twice Amended)  An oral dosage form which weighs about 75 mg and comprises: 1) Compound A of the following structure:
          
    PNG
    media_image1.png
    192
    185
    media_image1.png
    Greyscale

or a pharmaceutically acceptable prodrug, salt, solvate, hydrate, clathrate, stereoisomer, tautomer, or racemic mixtures thereof, at an amount that provides 0.3 mg potency of Compound A; 2) a pharmaceutically acceptable carrier or excipient at an amount of about 90 to about 99.9 weight percent of total weight of the oral dosage form, wherein the carrier or excipient is a mixture of starch and lactose, and wherein the weight ratio of lactose to starch in the oral dosage form is [about 3:1] from 2.1:1 to 3.9:1; and 3) a lubricant at an amount of 0.01 to 1 weight percent of total weight of the oral dosage form, wherein the lubricant is stearic acid.

Issues Resolved
	The cancellation of non-elected claims 42-59 is acknowledged.
The objection to claim 6 for informalities has been overcome by Applicant’s amendment of the claim.
	The rejection of claims 37, 38, 40 and 41 under 35 USC 112(b) has been overcome by Applicant’s amendment of the claims.
	The rejection of claims 3, 13, 20, 27 and 34 under 35 USC 112(d) has been overcome by Applicant’s amendment of claim 1 and cancellation of claims 13, 20, 27 and 34.

Reissue Declaration and Claims Rejection – 35 USC 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error cited in the reissue declaration filed 11/11/2022, i.e., failure to present narrower claims, renders the reissue declaration defective since the instant reissue application is a broadening reissue application due to the addition of the word “about” to modify the 99.9 weight percent for the pharmaceutically acceptable carrier or excipient in independent claims 8, 15, 22 and 29.  As noted in the MPEP 1414(II), a reissue declaration must identify a claim that the reissue application seeks to broaden (emphasis added):
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration.  If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.

A suggested error statement is, for example: “This is a broadening reissue and claim 8 is to be broadened.  Claim 8 has an upper limit of 99.9 weight percent for the pharmaceutically acceptable carrier or excipient and this weight percent is to be broadened.”
Claims 1-12, 14-19, 21-26, 28-33 and 35-41 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissued declaration is set forth in the discussion above in this Office action.  

Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that the reissue declaration filed 11/11/2022 overcomes the rejection under 35 USC 251 due to a defective reissue declaration set forth in the Office Action mailed 06/14/2022 (Remarks, p. 9).
Applicant’s argument is not persuasive because the amendment filed November 11, 2022 seeks to broaden the original patent claims.
As set forth above, the reissue declaration filed 11/11/2022 is defective because the reissue application is a broadening reissue application due to the amendment of claims 8, 15, 22 and 29 to use the word “about” to modify the 99.9 weight percent for the pharmaceutically acceptable carrier or excipient.  The broadening reissue declaration must identify an issued claim to be broadened and identify a word, phrase, or expression in the claim and how it renders the original patent wholly or partially inoperative or invalid.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,080,801 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:

/ALAN D DIAMOND/Patent Reexam Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        

/Jerry D Johnson/Patent Reexam Specialist
Central Reexamination Unit 3991  

/Jean C Witz/Supervisory Patent Reexam Specialist
Central Reexamination Unit 3991